Title: Memorandum Books, 1801
From: Jefferson, Thomas
To: 


          1801.
          
            
              Jan.
               1. 
              
              Gave Conrad & McMun ord. on J. Barnes for 218.90.
            
            
              Jan.
               1. 
              
              Inclosed to D. Higginbotham for Reuben Perry 65.D.
            
            
              
               2. 
              
              Pd. ferrge. &c. at Geo. T. .5.
            
            
              
               3. 
              
              Pd. at Gadsby’s Alexandria lodgg. dinner &c. 5.5 servts. .75.
            
            
              
              Pd. ferrge. &c. Geo. T. .5.
            
            
              
               4. 
              
              Pd. Mr. Langdon balance of travellg. expences 1.5.
            
            
              
              Recd. of J. Barnes 20.50.
            
            
              
               7. 
              
              Drew on Gibson & Jefferson in favr. of the following persons
            
            
              
                John Rogers £17–7  57.83    Gabriel Lilly 9–7–10  =  31.30 for leather &c.   Joseph Brand 17–2–0 = 57. in part only   Francis Walker 14–3–9 = 47.30 balce. of £48. for TMRandolph   Saml. Dyer 53–0–0 = 176.67 ante Nov. 20. for J. Perry   Richd. Richardson  165–1–0 = 550.16    276–1–7 = 920.26   
            
            
              
              Note the money to Richard Richardson was for the following.
            
            
              
                 Henry Duke. hire of {Simon £21–10   Stepney20–10   Edmd. Goodwin admr. of Dickeson’s estate  {John 16–16   Isaac 16–1   the Widow Duke Mat 20–0   Hendrick’s estate Moses 20–0   R. Richardson for Joe 19–0   do. for himself on acct.  31–4     550.16 =  £165–1   
            
            
              
              Pd. Tunnicliff hire of a horse to Mount Vernon 3.D.
            
            
              
               8. 
              
              Recd. from J. Barnes three checks on bank US. in favr.
            
            
              
              
              
               Joseph Roberts 73.D. Dr. Davd. Jackson 166.50
            
            
              
                 N. G. Dufief 4.D. =243.50 recd. from him also cash    5.    248.50   
            
            
              
               9. 
              
              Inclosed to Joseph Roberts the sd. check for 73.D. to pay for stoves.
            
            
              
              Inclosed to Dr. Jackson do. for 166.50. This is on acct. of Dr. Wardlaw and Wm. Davenport ante Nov. 21.
            
            
              
              Inclosed to N. G. Dufief Phila. do. 4.D. for books.
            
            
              
               13. 
              
              Drew on Gibson and Jefferson in favor of James Lyle agent of Kippen & co. for 1000.D. payable the first week in April when the money for my tobo. of 99. becomes due.
            
            
              
               15. 
              
              Desired J. Barnes to remit 920.26 to G. Jefferson to answer my draughts of Jan. 7. which he does by directing G. Jefferson to apply to my use 535.83 recd. by G. Jefferson from the Jas. river co. for W. Short in exchange for which he transfers that sum of my money in his hands (J.B.’s) to W. Short, and he remits the balance 384.43 in bank bills to G. Jefferson.
            
            
              
              Gave a coachman .50.
            
            
              Jan.
               16. 
              
              My tobo. of 1799. with a hhd. due from the inspectors is sold by G. Jefferson to McMurdo & Fisher at 6.D. payable Apr. 1.
            
            
              
                it comes to £813–19–9 but this includes 902. ℔ =  £16– 4–9  of Mr. J. W. Eppes’s, so that my part is 797–15–    813–19–9   
            
            
            
              
               20. 
              
              Gave a driver .25. 21. Gave servt. 4.D.
            
            
              
               22. 
              
              J. Holmes (my workman) died on the 14th. inst.
            
            
              
               27. 
              
              Gave in charity 10.D.
            
            
              
               28. 
              
              Drew on Gibson & Jefferson in favr. of Lyttleton W. Tazewell for 1000.D. payable 1st. week of April towards discharge of my bonds ante 1797. Jan. 20. to Wakelyn Welch.
            
            
              
               29. 
              
              Inclosed to Gabriel Lilly an order on Dr. Wardlaw for £20. See ante Nov. 21.
            
            
              
               31. 
              
              Paid washing to this day 12.D.
            
            
              
              Recd. of J. Barnes 20.D.
            
            
              Feb.
               1. 
              
              Authorised Gibson & Jefferson to retain 450.D. of the money they are to recieve for my tobo. (ante Jan. 16) the 1st. of April, and apply it to the credit of TMRandolph.
            
            
              
              Gave a servt. .25.
            
            
              
               2. 
              
              Gave a driver .25.
            
            
              
               3. 
              
              Recieved from Colo. John Hoomes of the Bowling green a bay horse, Wildair, 7. y. old, 16. hands high, for which I am to pay him 300.D. May 1. 
            
            
              
              Gave the servt. an order on J. Barnes for 20.D. for his expences & trouble.
            
            
              
               5. 
              
              Drew on J. Barnes in favr. of Conrad & McMun for 259.50 in full for the month of January. 
            
            
              
               7. 
              
              Gave Thomas 2.D.
            
            
              
               9. 
              
              Paid for a ticket to a lecture on astronomy 1.D.
            
            
              
               11. 
              
              Recd. from J. Barnes 15.D.
            
            
              
               12. 
              
              Charge TMRandolph 550. ℔ tobo. of Monticello prized in his hhd. See Gabriel Lilly’s lre. of Feb. 6.
            
            
              
               13. 
              
              My crop of tobo. made in Bedford last year, after taking out the overseer’s part amounts to 32,459 ℔ in 21. hhds. averaging 1545 ⅔ ℔ each. The lightest 1342. heaviest 1719 ℔s.
            
            
              
                 16. 
              
              Gave in charity an order on J. Barnes for 30.D.
            
            
              
               19. 
              
              Pd. for spunges .75.
            
            
              
               21. 
              
              Pd. washing 5. gave a boy .5.
            
            
              
               26. 
              
              Pd. washing 1.5 charity 5.
            
            
              
              Recd. of J. Barnes 35.
            
            
              
              27.
              
                Pd. Wm. Duane for Aurora    for myself   5.    for TMR 5.   
            
            
            
              
               28. 
              
              Gave in charity 1.D.—do. 1.D.
            
            
              
              
              
                Pd. Genl. Varnum for the  Chronicle 3.    Telegraph 3.   
            
            
              Mar.
               1. 
              
              Recd. of J. Barnes 60.D.
            
            
              
               2. 
              
              Pd. Genl. S. Smith for clover seed for TMR 59.50.
            
            
              
              Gave Conrad & McMun ord. on Mr. Barnes for 250.67.
            
            
              
              Pd. coach hire 1.5.
            
            
              March
               5. 
              
              Gave John Minchin ord. on J. Barnes for 9.25.
            
            
              
               6. 
              
              Gave a servt. .5.
            
            
              
               9. 
              
              Paid J. Brown for the Palladium 2.5.
            
            
              
              Recd. of J. Barnes 10. eagles = 100.D.
            
            
              
               12. 
              
              Edward Maher comes into my service @ 12.D. pr. month & 2 suits. 
            
            
              
               13. 
              
              Gave in charity 2.25.
            
            
              
               14. 
              15.
              Expences to & from Alexandria 7.67. 
            
            
              
               18. 
              
              Joseph Rapin comes into my service as steward @ 100 Guineas a year for himself & his wife as femme de charge.
            
            
              
               19. 
              
              Recd. of J. Barnes 30. gave vales at Conrad’s 15.D.
            
            
              
               20. 
              
              Pd. a barber 1.D.
            
            
              
               24. 
              
              Agreed with James Oldham to go to Monticello as house joiner @ 240.D. a year & his expences going.
            
            
            
              
               25. 
              
              Pd. Minchin for a pr. shoes 3.50.
            
            
              
              Recd. of J. Barnes 25.D.
            
            
              
               28. 
              
              Gave in charity 10.D. do. 20.D.
            
            
              
              Recd. of J. Barnes 75.D.
            
            
              
              31.
              
                Recd. of J. Barnes  250.D.  he also sends 950.D.  to Gibson & Jeff. for me    1200.    also 3.72    1203.72   
            
            
              
              Gave in charity 1.D.—pd. Minchin for boot tops 2.D.
            
            
              
                Pd. servants, to wit M. Murphy 10.D. Joseph Daugherty  14.   Edward Maher 12.   
            
            
              
              Gave John 5.D.
            
            
              Apr.
               1. 
              
              Paid the barber 1.D. for washing 2.D. set out for Monticello.
            
            
              
              Georgetown. ferrge. .375.
            
            
              
              Wren’s. breakfast &c. 1.625.
            
            
              
              Fairfx. C. H. oats &c. .33.
            
            
              
               2. 
              
              Brown’s lodging &c. 3.29 vales .25.
            
            
              
              Shoemaker’s breakfast 1. vales .25.
            
            
              
              Herring’s 15.D. for 12 days board of servt. & 2. horses, viz. @ .50 pr. horse & .25 servt.
            
            
              
               3. 
              
              Strode’s vales .5.
            
            
              
              Orange C. H. oats 1.33 vales .25.
            
            
              
               4. 
              
              Mr. Madison’s vales .50.
            
            
              
              Gordon’s. servts. lodging &c. 2.D.
            
            
              
              Edgehill. Goliah’s ferrge. .25 27.D.
            
            
              
              Gave in Charity 12.D.
            
            
              
               5. 
              
              Small exp. 2.25.
            
            
              
               6. 
              
              Gave John Watson ord. on Gibs. & Jefferson for 600.D. for corn ante Oct. 14.
            
            
              
              Paid Walter Key for himself & Mrs. Key 131.75 in full for corn last year.
            
            
              
              Paid Burk the taylor for myself 5.D. for T. Jefferson 2.5.
            
            
              
               7. 
              
              Pd. Small exp. 5.D.
            
            
            
              
               8. 
              
              Gave Phill for ferrge. at Milton .25.
            
            
              
              Note the wine from Yznardi is 34. bottles Pacharetti 55. do. Ruota Tenta. 
            
            
              
               9. 
              
              Pd. for 3. shads 1.25.
            
            
              
               11. 
              
              Pd. Wirtenbaker for Thos. & Nancy Jefferson 2.D.
            
            
              
              Pd. Davy Bowles 8.72 small exp. .375.
            
            
              
               12. 
              
              Pd. Gabr. Lilly for Huckstept 800. ℔ fodder 40/ a shoat 75. ℔ 25/.
            
            
              
              Pd. do. for Mr. Higginbotham for a horse £22.
            
            
              
              
                
                  
                    
                    
                    £
                    
                    
                    {
                     Primas, Micajah, Billy
                  
                  
                    Gave my bonds to
                    Christopher Smith Louisa for 
                    142.
                     
                    hire of 
                     Jamey, Frank
                  
                  
                    
                    
                    
                    
                    
                     Israel, Jacob.
                  
                  
                    
                    Hancock Allen Albem.
                    40.
                    
                    hire of Myntas & Ben.
                  
                  
                    
                    Abraham Johnson. do.
                    19.
                    
                    hire of Joshua.
                  
                  
                    
                    
                    201.
                    
                    payable Jan. 1. 1802.
                  
                
              
            
            
              Apr.
               13. 
              
              Pd. sm. exp. 2.D.
            
            
              
              Gave Robt. Hemings ord. on Gibson & Jefferson for 22.D. for James Oldham’s expences.
            
            
              
               14. 
              
              James Oldham (ante Mar. 24.) begins to work.
            
            
              
               15. 
              
              Gave William & Julius Clarkson ord. on Gibson & Jefferson for £9–8–4 = 31.39 for an acct. due them.
            
            
              
              Pd. John Rogers 147. ℔ beef @ 4½d & 4. shoats @ 7/6 £4–5–1. Note there is some whiskey & nails unsettled.
            
            
              
               17. 
              
              Desired Gibson & Jefferson to pay Colo. Carrington for Matthew Rhodes collector of the direct tax of this county 30.D. the direct tax of W. Short’s land for last year.
            
            
              
              Also to pay Jones & Pleasants this year & every year for their papers.
            
            
              
              Small exp. in advance 8.D.
            
            
              
              Drew on J. Barnes in favr. Colo. John Hoomes for 300.D. payable the 1st. week of May (see ante Feb. 3.).
            
            
              
              Recd. of Gideon Morgan £8–2 in full of balance of old nail acct.
            
            
              
              Pd. my sister Carr 19.D. being a half year’s interest of the £150. ante Oct. 11. 99. & Nov. 22. 1800.
            
            
              
               18. 
              
              Dr. Bache’s acct. amounting to £36–0–7 I have credited him that sum for services rendered my brother but charge nothing of it to my brother, as it is meant as a favor to both.
            
            
              
              Sm. exp. 1/6.
            
            
              
               19. 
              
              Pd. Gabriel Lilly on account £9.
            
            
              
              Sm. exp. 1.125.
            
            
              
               20. 
              
              The following is the list of my tobo. made at Monticello the last year.
            
            
              
                T.I. No.  1.  151.  1549    2. 162. 1388    3. 150. 1556    4. 160. 1378    5. 149. 1513    6. 163. 1318    7. 161. 1326      10,028   
            
            
              
              Gave Gabriel Lilly for his expences to Staunton 34/.
            
            
              
              Recd. from J. W. Eppes the following horses bought for me
            
            
              
                 from Bell. 300.D.  paiable June 16. 6.y. old last spring   2. from Shore  800. paiable July 12. 8. do.   from Haxhall 500. paiable July 16. 6. do. Wildair.   
            
            
              
              Chas. Lively has an order on me from Richardson for £8. to be settled in his rent of last year. He has also a bond of R. Richardson’s for £23. due next Oct. which he wishes me to stop.
            
            
              
              Recd. from John McDowell on acct. nails £13–17.
            
            
              
                Pd. Davy Bowles  his expences to & from Eppington  7.04    his services 8. days 4.     11.04   
            
            
              
              Sent by D. Bowles to Oglesby & Bacon amount of my inspection acct. for tobo. of 1799. & 1800. 24.D.
            
            
              
              Recd. J. Kelly’s acct. from Mar. 2. 1799. to Apr. 15. 1801. Balance due him £23–16–2.
            
            
              
              Recd. J. Watson’s accts. for Brydie Wm. Brown & co. from 1799. Dec. 12. to 1801. Mar. 28. Balance due him £43–2–4.
            
            
              
              Note in this acct. is a charge of £5–3. for Reuben Perry & 21/ for things furnished Nancy Jefferson.
            
            
              
              I have bought 95. barrels of corn of Wm. Barbee to be delivered to J. H. Craven @ 3.D. paiable June 10. Mr. Yancey & Garrett the sheriffs are to furnish me all the money they can collect in that time, to be put into the hands of J. Watson, for as much then to be paid them in Richmd. & Doctr. Wardlaw with about 100.D. for as much then to be pd. Dr. Jackson in Phila. I have authorised Wm. Barbee to draw these monies from J. Watson from time to time as he recieves them to the amount of his corn.
            
            
              Apr.
               21. 
              
              Inclosed the Manifests of my 7. hhds. tobo. noted ante yesterday to Gibson & Jeff. and notified them of Mr. Eppes’s draughts on them for paimt. for the horses as before, for which I will provide.
            
            
              
               22. 
              
              Sent Edwd. Butler for tayloring by TMR 2.5.
            
            
              
               23. 
              
              Gave in charity 2.D.
            
            
              
               24. 
              
              Settled with R. Richardson for work subsequent to Nov. 23. with the intervening orders, & Lively’s £8. ante Apr. 20. and an order now given him on Gibson & Jefferson for £16–11–1 and a balance of £40. remains due to him.
            
            
              
              Joseph Brand has not drawn from Gibson & Jefferson the £17–2s ante Jan. 7. therefore settled with him an additional account & gave him an order on them for the whole balance to wit £31–5–9 which includes the £17–2 before mentd.
            
            
              
              Gibson & Jefferson certify that wheat sold in Richmd. on the 1st. inst. @ 12/ cash, so I am entitld. to 10/6 from Mr. Higginbotham.
            
            
              
               25. 
              
              Gave TMR’s Isaac .25 Martin 3.D.
            
            
              
              Pd. G. Lilly for Mrs. Sneed 6.D. for Johnson .75.
            
            
              
              On settlement with Gabriel Lilly there is due to him £18–0–10.
            
            
              
               26. 
              
              Left Monticello.
            
            
              
              Defoe’s oats 1.D.
            
            
              
              Gordon’s dinner &c. 2.25.
            
            
              
               27. 
              
              Mr. Madison’s vales .5 Orange C. H. Verdier. breakft. &c. 34/6 = 5.75.
            
            
              
              Or. C. H. shoeing horse 7/ vales .25.
            
            
              
              Rappidan .25.
            
            
              
              Stevensbg. Zimmerman’s dinner &c. 15/9 vales .25.
            
            
              
               28. 
              
              Strode’s vales .5 Herring’s 3.5 Norman’s ford .65.
            
            
              
              Elkrun church 1.5 vales .25.
            
            
              
               29. 
              
              Brown’s 7.3 vales .25 Wren’s 2. Geo. T. ferrge. 1.04.
            
            
              
              Arrived at Washington. Whole exp. amount as above to 31.01.
            
            
            
              
               30. 
              
              Gave Davy Bowles for services & exp. 10. do. for Herring .5.
            
            
              May
               1. 
              
              Gave in charity 1.5 D.
            
            
              
               3. 
              
              Recd. from J. Barnes 20.D.
            
            
              
               4. 
              
              Gave in charity 2.D.
            
            
              
               5. 
              
              Pd. washing 1.D.
            
            
              
              
              
              On settlement with J. Barnes to Apr. 25. the
            
            
              
                  debets are 2276.685 Cr. by salary for Mar. & Apr. 4000.balance in his hands1723.295  
            
            
              May
               5. 
              
              Recd. of J. Barnes 30.D.
            
            
              
              Gave Rapin an order on J. Barnes for 200.D. to wit
            
            
              
                 a month’s wages for  himself 40.    Julien  25.    Joseph 14.  +  2 for drink    Edward 12  + 2    Christopher 12  + 2    Maria 8  + 1    Jack scullion  8  + 1    on account 73.     200.   
            
            
              
              Recd. of J. Barnes 350.125 D.
            
            
              
               7. 
              
              Remitted the 350.125 to Colo. T. Newton of Norfolk to pay for a pipe of Madeira. 
            
            
              
              Gave in Charity 20.D.
            
            
              
               10. 
              
              Gave do. 2 D.
            
            
              
               11. 
              
              On settlement of M. Rapin’s accts. from Mar. 20. to May 9. 
            
            
              
                 they are as follow.  £  s   d  D   for  provisions 80–14– 7  =  215.68    wood 41–2– 0 = 109.08    miscellanies 18–7– 3½ = 48.98    servants 72–0– 0 = 192.00     212–3–10½ = 565.84 DCr. Apr.8. By cash of J. B.50. 22. do.50. at other times180 May5. By my ord. on do. 200 180–0– 0=480.00480 Gave him order now on J. Barnes for balce.32–3–10½=85.85  
            
            
              
              Note Mr. Barnes accts. moreover contain considble. supplies of provisions, to wit groceries &c.
            
            
              
              Gave in charity 4.D.
            
            
              
              Recd. of J. Barnes a check on the bank of US. for 51.25 payable to James Stewart, Phila. Cedar Street betw. 3d. & 4th.
            
            
              
               12. 
              
              Remitted the sd. Check to James Stewart, who is father-in-law of John Holmes decd. being the balance due him.
            
            
              
              My tobo. is sold by Gibson & Jefferson for 7.D. Cwt. payable Aug. 24. See their lre. of May 7. Being 28 hhds. 42,487. ℔, see ante Feb. 13. Apr. 20., comes to 2974.09 D.
            
            
              
              Recd. of J. Barnes 50.D.
            
            
              
              Remitted to G. Jefferson 50.D. to repay my order ante Oct. 23. which he did not place in my acct. with his house.
            
            
              
              Gave Colin Wills ord. on J. Barnes for 12.D. for newspapers. 
            
            
              
               14. 
              
              J. Barnes remits for me to Colo. J. Hoomes 300.D. ante Apr. 17.
            
            
              
              Gave in charity 2.D.—do. 2.D.
            
            
              
               16. 
              
              Do. 1.D.
            
            
              
               17. 
              
              Recd. from J. B. 10.1.
            
            
              
                Rapin’s accts. May 11—16. for provisions 23–2–9  =  61.70  error of addition in servts. accts. rendd. May 11.7–7–6=19.67 gave him ord. on J. Barnes accordingly for balce. 30–10–3=81.37  
            
            
              
               18. 
              
              Pd. ferriage & ferrymen at George town crossing and recrossing .75.
            
            
              May
               19. 
              
              Gave  Fontrees ord. on J. Barnes for the following sums
            
            
              
                 Virga. currcy.    for himself for his waggon 14. days @ 3.33 D. & ferriages  £15–1–0   for Richd. Price bringing the Phaeton 13. days @ 2.D. 8–8–0   for do. for his acct. against my brother for Thos. & Nancy 15–3–0   for Gabriel Lilly the balance I owe him 18–0–0   189.67 =  56–12   
            
            
              
              Gave in charity 4.D.—gave do. 2.D.—do. 2.D.
            
            
              
               22. 
              
              Recd. from J. Barnes 10.D. gave in charity 2.D.
            
            
              
               24. 
              
              Gave in charity 2.D.
            
            
              
               25. 
              
              Rapin’s accts. May 17—23 for provisions £34–19–3 = 93.23 D.
            
            
              
              Gave him an ord. on J. Barnes accordingly for 93.33.
            
            
            
              
                Joseph Daugherty’s stable exp. Apr. 19—May 1223.65  Feb. 28 & Mar. 3. omitted before  34.87  58.52   
            
            
              
              Articles of groceries furnished or procured by J. Barnes from May 2. to May 18. appear to be about 479.13.
            
            
              
              Gave in charity 2.D.
            
            
              
               26. 
              
              J. Barnes remits 184.D. for me to Daniel Trump for sashes. 
            
            
              
               27. 
              
              John Kramer comes into my service at 12.D. a month + 2.D. for drink, 2 suits of clothes & a pair of boots.
            
            
              
               28. 
              
              Gave in charity to James T. Callendar 50.D. 
            
            
              
              Gave in charity 2.D.
            
            
              
               31. 
              
              Recd. of J. Barnes 15.D.
            
            
              June
               1. 
              
              J. Barnes remits for me to Gibson & Jefferson 679.84.
            
            
              
              Drew on Gibson & Jefferson in favor of Richard Richardson for £40. Virga. currcy. = 133.33 the balance ante Apr. 24.
            
            
              
                Rapin’s accts. May 25—30. for  provisions     £33–2– 6½  =  88.33    wood 4–10 = 12.  a month’s wages of servts. & some arrearages 195.17 gave him order on J. Barnes for the amount295.50  
            
            
              
              Note the servts. wages are as follow
            
            
              
                 M. Rapin. Apr. 18. to June 4. 47. days 62.67   M. Julien May 4. to June 4. 25.   Joseph Daugherty do. 16.   Christopher Severman do. 14.   Edwd. Maher do. 14.   Maria Murphy do. 9.   the garçon de cuisine Apr. 26.—May 26.  8    the cook woman Mar. 20. to May 20. 30.   John Kramer from May 27. to June 4. 5.50   John (Baker’s) May 4. to June 4. 10.   Capt. L.’s man half a month’s drink 1.   195.17   
            
            
              
               2. 
              
              Drew on Gibson & Jefferson in favr. of John Watson for Wm. Barbee ante Apr. 20. for 285. dollars. See post June 17.
            
            
              
              Pd. a year’s subscription to Dinmore’s circulating library 5.D.
            
            
              
               3. 
              
              Pd. Edward Frethy the barber 3.75.
            
            
              
              Gave Dr. Bache ord. on J. Barnes for 20.D. in loan.
            
            
              
               5. 
              
              Recd. of J. Barnes 5.D.
            
            
              
               8. 
              
              Recieved of J. Barnes 10.D.
            
            
              
              Gave in charity 4.D.
            
            
              June
              9.
              
                Rapin’s accts. from May 31.—June 6.  provisions  22–13–5½  =  60.46    charcoal 5–1–3 = 13.50  gave him accordingly an order on J. Barnes for 27–14–8½=73.96  
            
            
              
              Drew ord. on J. Barnes in favor Lora for 20.D. charity 2. mendicant friars.
            
            
              
              Recd. from J. Barnes 50.D.
            
            
              
               10. 
              
              Gave in charity 4.D.—do. 2 D.
            
            
              
              Gave in Charity 20.D.
            
            
              
               13. 
              
              Gave in charity 1.D.
            
            
              
               14. 
              
              Do. 1.D.
            
            
              
              15.
              
               £ Rapin’s accts. June 7.—13.  provisions 21–11–9½  =  57.57    servants 3–15–0 = 10. wood2–5–0=6.contingencies 3–1–3=8.17 gave ord. accordly. on J. Barnes for30–13– ½=81.74  
            
            
            
              
              Gave in charity 2.D.
            
            
              
              Desired J. Barnes to remit 400.D. to Philadelphia subject to the order of Andrew Dinsmore at Kennett near Wilmington Delaware, to be charged to James Dinsmore.
            
            
              
               16. 
              
              Small expences 10.D.—gave in charity 1.D.
            
            
              
              Gave Fontrees an order on J. Barnes for 13.D. in full for carrying 3. barr. of fish now in addition to the 11. barr. taken at his former trip, & part deposited on the road & now to be taken & carried.
            
            
              
               17. 
              
              Dr. Wardlaw has paid to John Watson 100.D. for me. Consequently Watson will leave 100.D. of the 285.D. ante June 2. in the hands of G. Jefferson to my credit. I am to pay for Dr. Wardlaw to Dr. Jackson 112.90 charging surplus to Dr. Wardlaw.
            
            
              
              Recd. of J. Barnes 100.D.
            
            
              
              Inclosed to J. Perry 50.D. in a Pensva. bank bill.
            
            
              
              Inclosed to Reub. Perry 50.D. in an US. branch bank bill of N. Y.
            
            
              
               18. 
              
              Charity 2.D.
            
            
              
              Gave Smith the stage driver ord. on J. Barnes for 10.D.
            
            
              
               19. 
              
              Charity 3.D.—do. 1.D.
            
            
              
               20. 
              
              Gave ord. on G. Jefferson for 50.D. in favr. of Wm. Duval as a charity to Genl. Lawson.
            
            
              
              22.
              
               £ Rapin’s accts. from June 14—20.  provisions 22–0–3½  =  58.70    charcoal 4–17–6 = 13. contingencies 4–19–4=13.25 gave ord. on J. Barnes for amount31–17–1=84.95  
            
            
              
              Charity 2.D.
            
            
              
               23. 
              
              Do. 2.D.
            
            
              
              24.
              
              Jos. Daugherty’s acct. for the stable from May 15.—June 20.
            
            
              
                  D       servants assisting 8.       provender 18.23       miscellanies 14.05  repairs, utensils  gave him ord. on J. Barnes for amt. = 40.28  
            
            
              
               25. 
              
              Gave ord. on J. Barnes for 25.D. towards fitting up a chapel for Mr. Austin, payable to George D. S. Handy.
            
            
              
               26. 
              
              Pd. Petty post for a month’s lres. 2.86.
            
            
            
              
              Gave ord. on J. Barnes for 52.D. for 13. Bar. herrings in favr. Sam. Carr.
            
            
              
               27. 
              
              Pd. for a boot jack .75.
            
            
              
               28. 
              
              Recd. from J. Barnes 60.D.
            
            
              June
              29.
              
                Rapin’s accts. June 21—27  Provisions 36–9–11  =  97.33    100. bush. charcoal  4–17– 6 = 13. miscellanies8– 4½=1.11 gave him ord. on J. Barnes for amount41–15– 9½=111.44  
            
            
              
              Pd. Joseph Daugherty stable exp. June 1—25. 4.935 D.
            
            
              
              Gave in charity 5.D.—do. 2.D.
            
            
              July
               2. 
              
              Pd. Edwd. Frethey, barber, for June 5.D.
            
            
              
              Gave charity 1.D.—do. 2.D.
            
            
              
              6.
              
                £D. Rapin’s accts. June 28—July 4.  Provisions 22–9–4½  =  59.92    coal  4–17–6} 18–7–6 = 49. wood 13–10–0 miscell.1–0–7½=2.75 gave him ord. on J. Barnes for amt.41–17–6=111.67  
            
            
              
                Joseph Daugherty’s stable accts.  forage 10.5    smith 2.875    contingencies  .375    gave him order on J. Barnes for amt.  13.75  
            
            
              
               Servants’ wages. Julien25 Mde. Julien8  Joseph Daugherty wages 14. drink  2.  16    John Kramer 12.  2. 14  Edwd. Maher14 Christopher Severman14 John10 Maria Murphy9.Elizabeth9.Jack, scullion for 14. days5.20Noel garçon de cuisine122.9.his expences from Philada. 15.Abrahamdrink2 150.20 
            
            
              
                This makes the regular establishmt. of the servants  135.D.  per month,  besides liveries, & board, & besides Rapin’s40.D.175. 
            
            
              
              Gave Rapin order on J. Barnes for 111.67 + 150.20 = 261.87 D.
            
            
              
              Recieved from J. Barnes a treasury draught on E. Carrington for 1500.D.
            
            
              
              Remitted the same to Gibson & Jefferson to meet J. Eppes’s draughts for 800.D. payable to Shore & 500.D. to Haxhall, ante Apr. 20. the balance to my account.
            
            
              
               8. 
              
              On settlement with J. Barnes to the 6th. inst. I am in his debt 757.D. to which add 2. draughts of same day for 13.75 & 261.87 not entd. in the acct.
            
            
              
              Now draw on J. Barnes in favr. of Joseph Rapin 40.D. for his last month’s wages forgotten to be included in the draught of the 6th.
            
            
              
              Note in these accounts of Mr. Barnes are articles of
            
            
              
                 stable expences 65.2} during June   groceries 105.425    miscellanies of house expence    57.265   
            
            
              
              Gave S. H. Smith ord. on J. Barnes for James Oldham 5.17 + 5.D. for his paper to TMR. + the cost of his last year’s volume. 
            
            
              
              Recd. from J. Barnes in bills of US. banks 150.D.
            
            
              
              Remitted 100.D. do. to Reuben Perry and 50.D. to Gabriel Lilly.
            
            
              
               10. 
              
              Gave Henry Ingle ord. on J. Barnes for 32.40 for ironmongery.
            
            
              
              Gave in Charity 1.D.
            
            
              
              Gave Rapine & Conrad ord. on J. Barnes for 76.D. for books.
            
            
              July
               11. 
              
              Gave Thos. Claxton ord. on J. Barnes for 272.98 D. for silver & plated ware & sundries bot. for me in Phila. 
            
            
              
              13.
              
                Rapin’s accts. July 5—11  Provisions 31–0–5½  =  82.73    servts. 11–8½ = 1.57 Miscellanies 7–=.93 gave him order on J. Barnes for amt.31–19–2=85.23Daugherty’s stable accts. May 22—July 10. forage67.87 smith2.77 conting.2. gave him ord. on J. Barnes for amt.72.64  
            
            
            
              
              14.
              
                Gave ord. on J. Barnes  for  5.D. charity.   Gave do. on do. for 10.D.  do.  
            
            
              
              Recd. of J. Barnes 630.D.
            
            
              
              Inclosed & delivered 600. of them to Thos. Walker for Craven Peyton in part paiment of the shares of the Henderson’s lands he has purchased for me. 
            
            
              
              Gave Thos. Walker order on J. Barnes for 8.D. his expences.
            
            
              
               16. 
              
              Gave in Charity 10.D.
            
            
              
               17. 
              
              Do. 1.D.
            
            
              
               18. 
              
              Expences to & from Mt. Vernon 9.16 D.
            
            
              
              20.
              
               £    s dD   Rapin’s accts. July 11—16  Provisions 17–9– 5½  =  46.60    fuel 1–4– 4½ = 3.25 miscellanies 1–8– 1½3.75 gave him ord. on J. Barnes for amt.20–1–11½=53.60  
            
            
              
                Daugherty’s stable accts.  forage     13.83    sadler 3.12    gave him order on J. Barnes for amt.   16.95  
            
            
              
              Gave in charity 4.D.—do. 4 D.
            
            
              
              Recd. of J. Barnes 20.D.
            
            
            
              
               21. 
              
              Gave in charity 1.D.
            
            
              
              Drew ord. on J. Barnes in favr. Edwd. Eno for 50.D. my subscription towards a market house. 
            
            
              
               22. 
              
              Mr. Barnes is to remit immediately 112.90 to Doctr. Jackson on acct. of Dr. Wardlaw ante June 17.
            
            
              
               23. 
              
              Gave in Charity 20.D. do. 2.D.
            
            
              
              Gave Jones and Kain ord. on J. Barnes for 67.D. for painting, & repairing Phaeton.
            
            
              
               25. 
              
              Pd. Petty post 3.D.
            
            
              
               26. 
              
              Pd. ferrge. &c. to and from Mr. Mason’s isld. 1.70.
            
            
              
              28.
              
                Rapin’s accts. July 19—25  Provisions 79.13  =  29–13–7    contingencies  5.58 = 2–1–9  gave him ord. on J. Barnes for amt.84.71=31–15–4  
            
            
              
              
              
                Daugherty’s stable accts. July 13—26.  forage  13.83    smith 1.52    gave him ord. on J. Barnes for amt.  15.35  
            
            
              
              Recd. of J. Barnes 310.D.
            
            
              
              Gave Rapin & Conrad ord. on J. Barnes for 13.08.
            
            
              
              Inclosed to F. Peyton for a pair of horse nettings 10.D.
            
            
              
              Gave Henry Ingle ord. on J. Barnes for 5.61.
            
            
              
               29. 
              
              Gave Jones and Kain ord. on do. for 16.D.
            
            
              
              Recd. of J. Barnes 20.D. small silver & 250.D. draught on bk. US.
            
            
              
              Inclosed the 250.D. to Gibson & Jefferson to cover Duke’s & Ast’s demands. 
            
            
              
               29. 
              
              Gave Frethy (barber) ord. on J. Barnes for 5.D.
            
            
              July
               30. 
              
              Geo. T. ferry 1.40.
            
            
              
              Fairfx. C. H. breakft. &c. 3.33.
            
            
              
               31. 
              
              Brown’s dinner lodging &c. 7.375 vales .25.
            
            
              
              Elkrun church. breakft. &c. 2.29 vales .50.
            
            
              Aug.
               1. 
              
              Herring’s servants & horses 3.125 vales there & at Strode’s 1.25.
            
            
              
              Stevensburg .125.
            
            
              
              Orange C. H. breakft. &c. 3.17.
            
            
            
              
               2. 
              
              Gordon’s dinner, lodging &c. 9.31 whole amount of travellg. exp. 31.D. 
            
            
              
              Arrived at Monticello.
            
            
              
               3. 
              
              Small exp. 12.D. do. 2.25.
            
            
              
               4. 
              
              Pd. Dinsmore on account 3. half Joes 24.D.
            
            
              
               5. 
              
              Lent Gabr. Lilly 100.D.
            
            
              
               6. 
              
              Recd. from F. Peyton 5.D. of the 10.D. inclosed him ante July 28.
            
            
              
              Paid Davis, postmaster at Charlottesville for 2. years of Bee 2.D.
            
            
              
               9. 
              
              Small exp. 8.D.—do. to W. Beck .5.
            
            
              
               10. 
              
              Gave Phill for exp. to & from Mrs. Marks’s 1.D.
            
            
              
              Recd. from Jas. Dinsmore for nails 2.33.
            
            
              
              Repd. G. Lilly for mendg. waggon 2.5.
            
            
              
              11.
              
                Pd. R. J.’s Squire  for 25¼ quarts of white clover seed @ 1/6 £1–17–10½    for  9¼ do. for P. Carr 13/10½.   
            
            
              
              Gave Price’s man .5.
            
            
              
               13. 
              
              Inclosed to Henry Duke an ord. on Gibson for £47–15 with int. from Sep. 3. 1800. till paid. Same as ante July 29.
            
            
              
              Gave in Charity 4.D.
            
            
              
              Pd.  Petty for 67. ℔ veal @ 6d 34/4.
            
            
              
               15. 
              
              Pd. W. Beck for setting lime kiln 2. days 2.D.
            
            
              
               17. 
              
              Gave Jame Hubbard for expences to Poplar Forest 1.D.
            
            
              
                  £  s  d   Charge J. Dinsmore cash recd. for nails from B.  Franklin 1–9– 2    Powers 1–11    Henning    6      1–17– 1   
            
            
              
              Pd. Wm. Clarke portage of groceries &c. 54/ + 3/11 over.
            
            
              
              Recd. of Joseph Price 5/6 which with sundries furnished me pays his rent of £6 for 1800. Credit therefore £6. to W. Short.
            
            
              
               18. 
              
              Paid John Perry on account 80.D.
            
            
              
              Gave Lilly to pay for 10. gall. whiskey 42/6.
            
            
              
              Pd. small exp. 1.D.
            
            
            
              
               21. 
              
              Recd. of Alexander Garrett £27–7–1 to be repaid in Richmd.
            
            
              
               22. 
              
              Paid Sylvanus Meeks for poplar plank 2.D.
            
            
              
              Lent Gabriel Lilly £20.
            
            
              
              Paid John Peyton for Reuben Perry £3–18 for work £5–2 for W. Johnson 16/ = £9–16s.
            
            
              
               23. 
              
              Paid  Chisholm for plaistering &c. in full £4–10.
            
            
              
              Paid small exp. 3.D.
            
            
              
               25. 
              
              Paid my sister Carr 6. mo. int. of her £150 19.D.
            
            
              
               26. 
              
              Recd. of Alexr. Garrett £5–17–4.
            
            
              
               27. 
              
              Recd. of do. £28–17–3.
            
            
              
              Gave John 5.D.
            
            
              
              28.
              
                  D    Desired J. Barnes to pay Mr.  Taylor of Norfolk for 2. pipes wine  700.    H. Sheaff for wine  553.80    Roberts & Jones for nail rod 268.12     1521.92   
            
            
              
               29. 
              
              Recd. from Joel Yancey 100.D. to be repd. in Richmd.
            
            
              
              Paid Thos. Kindred for water carriage 14.75. 
            
            
              Sep.
               4. 
              
              Paid  Jones for 97. ℔ beef @ 3½d 28/3.
            
            
              
              Gave in Charity 4.D.
            
            
              
               6. 
              
              Pd. small exp. 6.10.
            
            
              
               7. 
              
              Recd. of J. H. Craven 209 ℔ beef @ 4½d of which Moran takes 69. ℔ from me.
            
            
              
              Recd. of do. 3200. ℔ fodder.
            
            
              
               10. 
              
              Pd.  Jones for 47. ℔ beef @ 3½d 13/6.
            
            
              
              Pd. W. Beck for 7. days burning lime kiln 7.D. his attendant .50.
            
            
              
               11. 
              
              Pd. Reuben Perry on acct. 3.D.
            
            
              
              Bought 45. Bar. corn of him @ 15/ payable on delivery in Nov. or Dec.
            
            
              Sep.
               12. 
              
              Wrote to Gibson & Jefferson to remit 1000.D. to J. Barnes.
            
            
              
               14. 
              
              Pd. Jones for 49. ℔ beef @ 3½d 18/ which is 3/6 over.
            
            
              
               15. 
              
              Pd. Matthew Rhodes federal tax for my chair 2.D.
            
            
            
              
               16. 
              
              Pd. Reuben Perry on account 25.D.
            
            
              
               18. 
              
              Recd. of P. Carr the 13/10½ ante Aug. 11.
            
            
              
              Pd. Tarlton Woodson 2.81 for a ticket of Tinsley’s in my suit v. Ronald brought by Hanson.
            
            
              
              Pd. him also Tinsley’s ticket 8.40 D. against Mr. Wayles’s estate for a copy of Gilliam’s bill in chancery against us, furnished to our lawyers.
            
            
              
              Note I have recd. another copy of the same bill for the purpose of answering, cost also 8.40 D. which charge the estate likewise.
            
            
              
               19. 
              
              Pd. James Hemings a month & a half’s wages 30.D. 
            
            
              
               20. 
              
              Pd. Mrs. Suddarth for medecine &c. to a woman 3.D.
            
            
              
              Recd. from Joel Yancey 271.37 cash, which with the 100.D. ante Aug. 29. and 11.15 taxes on my lands in Fredsville. make 382.52 for which sum I now give him an order on Gibson & Jefferson.
            
            
              
              Cash now in hand 369.67 D.
            
            
              
              Pd. sm. exp. 3.50.
            
            
              
               21. 
              
              Pd. David Isaacs for beef in full @ 4½d 10.67.
            
            
              
               22. 
              
              Pd. sm. exp. 1.D.
            
            
              
              Recd. of John H. Craven 1100. ℔ fodder @ 5/ & 1925. @ 4/6.
            
            
              
               23. 
              
              Pd. Jones for 42 ℔ beef 8/6.
            
            
              
              Pd. contribution at a sermon 7.20.
            
            
              
              Pd. Sm. exp. 4.D.
            
            
            
              
               24. 
              
              Settled with Alexr. Garrett for St. Anne’s parish as follows
            
            
              
                 land tax St. Anne’s now paiable 12.97     poll & horse tax 34.28   county & parish levy 42.56 89.81   clerk’s tickets 8.29 tax of Hardware limestone land .80tax of W. Short’s land10.24Saml. Dyer’s ord. for charity to Standard 10.Cash ante Aug. 21. 26. 27.206.95for which amount gave him ord. on Gibson & Jeff. 326.09  
            
            
              
              Pd. sm. exp. 5.50.
            
            
              
              Bot. of Reuben Perry 1056. ℔ fodder @ 5/ & 356. ℔ @ 4/6.
            
            
              
               26. 
              
              Paid Steward the smith on account 30.25.
            
            
              
              Settled with Reuben Perry in full to this day & paid him £5–12–5½ the balance due him.
            
            
              
              On settlement with Bowling Clarke on the 31st. of Octob. 1800 I owed him £136–15–1. I now inclose him an order on Gibson & Jefferson for that sum & a year’s interest £8–4–1 making £144–19–2 payable Nov. 1.
            
            
              
              Recd. from Alexr. Garrett 201.29 whereupon took back from him the draught of the 24th. inst. for 326.09 & gave him one on the same persons for 527.38.
            
            
              
              Gave Mrs. Randolph for houshold exp. 20.D.
            
            
              
              Pd. Gabriel Lilly for things bougt. £5–6–3.
            
            
              
              Left with do. for Mrs. Key for corn in full 168.20.
            
            
              
              Left with do. for Mr. Moran on acct. £39–19–5.
            
            
              Sep.
               26. 
              
              Gave an order for 50.D. in favr. John Sneed on Gibson & Jefferson in paiment of a Chickasaw colt bot. of him.
            
            
              
              Gave an order on Gibson & Jefferson for 15.D. in favr. of Anthony Robinson for services in my arbitration with D. Ross. 
            
            
            
              
               27. 
              
              Left with Gabriel Lilly to buy lime for plaistering £5–1–8.
            
            
              
              Left with do. for Mrs. Sneed for Sally 3.D. 
            
            
              
              Paid Wanshaw on account 20.D.
            
            
              
              Gave in Charity 16.D.
            
            
              
              Gordon’s dinner &c. 4.D.
            
            
              
               28. 
              
              Mr. Madison’s vales .25 Orange C. H. servts. & breakft. &c. 3.92 smith at Or. C. H. .58.
            
            
              
              Stevensburg. dinner &c. 3.08.
            
            
              
               29. 
              
              Strode’s vales .50 Herring’s servts. &c. 1.40.
            
            
              
              Elkrun church. breakft. &c. 2.05 smith .125.
            
            
              
               30. 
              
              Brown’s dinner lodging &c. 5.05 Centreville. Newman’s brkft. 3.20.
            
            
              
              Wren’s dinner 3. Geo. Town ferrge. &c. 1.50.
            
            
              
              Whole exp. 2. servts. 4. horses, 2 masters 28.655.
            
            
              
              Cash in hand 60.075.
            
            
              Oct.
               2. 
              
              Gave Christopher Severman in charity 10.D.
            
            
              
               4. 
              
              Gave in Charity 20.D.—do. 4.20.
            
            
              
               5. 
              
              Analysis of Le Maire’s accts. 
            
            
              
                £ £  s  d  Aug. 25.his journey from Philada.6–15– 0Articles provided there4–15– 011–10–0Sep.6—12houshold exp.8–0–1013—19ordinary do.9–12–11½bread & flour &c. 10–6– 619–19– 5½ 20—26.hhd. exp.22–17– 9½27—30.do.9–13– 260–11–3Oct.1— 3do.13–3–5227.17=85–4–6 
            
            
            
              
              Servant’s wages from Sep. 4. to Oct. 4.
            
            
              
                 M. Le Maire30 M. Julien25 Me. Julien8  Joseph Daugherty  wages  14. drink 2.       16    Mrs. Daugherty wages 8. drink 1. 9    Mrs. Severman do. 9    Edward Maher. wages 12. drink 2 14. John Cramer do.14.Noel do.14.139 Mr. Lemaire from Aug. 25. to Sep. 4.10 149  add as above227.17 gave Le Maire ord. on J. Barnes for376.17  
            
            
              
                Joseph Daugherty’s accounts for  John Ott buff ball &c. .675    Mr. Roberts a brush .25    Rowles 20. bush. bran 5.  Jones & Kain repairs to waggon & Phaeton 15.50   gave him ord. on J. Barnes for amount  21.425  
            
            
              
              Analysis of accounts left by Rapin
            
            
              
                 houshold exp. from  July 26—31.          68.74   do. Aug. 1—Sep. 6 150.21 his journey to & from Philada.32.for tinning vessels13.45Mr. Gilpin for Lear for liqueurs & preserves   22.58which sum is now due him286.98desired Mr. Barnes to pay it.  
            
            
              Oct.
               5. 
              
              Gave in charity 1.D.
            
            
              
               6. 
              
              Pd. mending & cleaning clock 2.D.
            
            
              
              Gave Edward Maher an ord. on J. Barnes for 27.D. in lieu of his summer clothes.
            
            
              
              Gave Abraham Gaulding an ord. on J. Barnes for 72.D. for his wages from Apr. 1. to Sep. 30. & 27.D. in lieu of summer clothes = 99.D.
            
            
            
              
               7. 
              
              Recd. from J. Barnes Columbia post notes for 1884.02 D.
            
            
              
               8. 
              
              Remitted the sd. post notes as follows to wit.
            
            
              
                 to John Watson (see ante Apr. 20.) £43–2–4 =   143.75   to David Higginbotham for Brown Rives & co. 500.  to Craven Peyton for Henderson’s land   (see ante July 14) 1240.27    1884.02   
            
            
              
              Repd. Joseph Daugherty exp. of 2 horses at Stille’s last night 1.75.
            
            
              
              Gave in charity 2.D.
            
            
              
               9. 
              
              Gave Edward Maher ord. on J. Barnes for 12.D. He goes away.
            
            
              
               11. 
              
              Recd. of J. Barnes 15.D.
            
            
              
                Lemaire’s accts. from Oct. 4—10   Provisions 48.66  48.6634 = 1.43servts. clothes  2.Miscellanies1. gave him ord. on J. Barnes for51.66 = £19–7–5  
            
            
              
              Daugherty’s stable exp. for the last week for corn 17.D. for which gave him order on J. Barnes.
            
            
              
               12. 
              
              Gave George Andrews ord. on J. Barnes for 20.50 D. for 82. Metops and roses for Dining room at .25 each.
            
            
              
               13. 
              
              Gave Thos. Claxton ord. on J. Barnes for 204.D. for 4. doz. chairs. 
            
            
              
               14. 
              
              Gave in charity 2.D.
            
            
              
               17. 
              
              Do. 2.D.
            
            
            
              
              19.
              
                Le Maire’s accts. from Oct. 10—17  Provisions 37–10–1½  =  100.02    100.0253 =  1.90 Stores of do.  12–15–0 = 34  servts.3–16–4=10.1854–1–5½=144.20  
            
            
              
              Daugherty’s stable exp. to Oct. 17
            
            
              
                 forage. 6.   repairs &c.   6.375   servts. 13.22    25.595   
            
            
              
               22. 
              
              Pd. John H. Barney for portage from Philada. of a quarter of veal 7.25 D. Note it was sent me by Fry & Coleman butchers. At 115. days old it weighd. 438 ℔ living & 315 ℔ dressed.
            
            
              
               23. 
              
              Gave Joseph Daugherty ord. on J. Barnes for drayage of 1000.b. coal 21.80 D.
            
            
              
               24. 
              
              Gave in charity 5.D.
            
            
              
               25. 
              
              Pd. for ribbon .15.
            
            
              
               D Le Maire’s accts. from Oct. 18—20.   Provisions 60.07    60.0738 = 1.58 servants 1  Miscellanies  11.72.07  
            
            
              
               26. 
              
              Gave Conrad & McMunn ord. on J. Barnes for 24.D. for a pr. of looking glasses.
            
            
              
               27. 
              
              Gave in charity 2.D.
            
            
              
               28. 
              
              Gave Lemaire ord. on J. Barnes for 144.20 + 72.07 = 216.27.
            
            
              Oct.
               29. 
              
              Recd. of J. Barnes 29.5.
            
            
              Nov.
              2.
              
                LeMaire’s accts. Oct. 25—31.   Provisions £17–11–0  =  46.80    fuel 5–14–4½ = 15.25  46.8034 = 1.346servts.15–5½=2.06miscellanies 13–9=1.8324–14–7=65.94  
            
            
              
              Servts. wages from Oct. 4. to Nov. 4.
            
            
              
                 Mr. Le Maire   30    M. Julien   25   Joseph Daugherty. wages 14.   drink  2.   16   John Cramer wages12.  drink 2. 14   Christopher Severman    do.  14   Abram. Galding do.  14   Noel do.  14   John Freeman wages8.  drink 2 10   Stable boy do.  10   Made. Julien   8   Mrs. Daugherty wages8.  drink 1. 9   Mrs. Severman do.  9.   Ursula    2 175.   gave Le Maire ord. on J. Barnes for  240.94   
            
            
              
                Daugherty’s stable exp.  forage 17.17    smith 2.82    sadler 0.91    contingencies  .37½     21.275    his account of last week not paid 25.595  gave him order on J. Barnes for46.87 
            
            
              
               3. 
              
              Pd. ferrge. Geo. T. .50 gave Abram. Gaulding for expences 12.D. ferrge. Geo. T. .375.
            
            
              
              The 1st. pipe of Brazil Madeira out. It was broached about the middle of May. Has lasted 3½ months excluding time of absence.
            
            
              
              Gave Dr. Baker order on J. Barnes for 60.D. for 3. tons of hay.
            
            
              
              Gave in charity 2.D.
            
            
              
               5. 
              
              Gave Mr. Austin (charity) ord. on J. Barnes for 25.D. gave charity 1.D.
            
            
              
               6. 
              
              Gave Edward Frithey ord. on J. Barnes for month’s shaving & pomatum 5.25.
            
            
              
              Recd. of J. Barnes 20.D.
            
            
              
               7. 
              
              Gave Lemaire ord. on J. Barnes for 24.D. for John’s wages July, Aug. Sep.
            
            
              
                 D.  c.   Gave March the bookbinder ord. on J. Barnes for  176. 625.   
            
            
              
              Gave Andrews do. for 2.49 D. charges of packing Doric composition ornaments.
            
            
              
              9.
              
               £    sd Lemaire’s accounts Nov. 1—7   Provisions 37–18–7  =  101.14    Stores of do. 15–15–0 = 42.  101.1434 = 2.974fuel9–15–0=26.contingencies 6–7–6=17.69–16–1=186.14 La Bille, upholsterer for taking down & up curtains16.50 gave Le Maire ord. on J. Barnes for amount202.64  
            
            
            
              
                Daugherty’s stable exp.  forage 27.23    smith 3.125    Sadler   .875    gave order on J. Barnes for 31.23  
            
            
              
              Inclosed to Colo. Newton of Norfolk 20.75 to repay him freight paid for me.
            
            
              
               10. 
              
              Recd. back from Abram. Galdin of the money given him Nov. 3. 1.60.
            
            
              
               14. 
              
              Gave in charity 1.D.
            
            
              
               16. 
              
              Do. 2.D.
            
            
              
              An Analysis of houshold and stable expences for 6. months, to wit May 1—Oct. 31.
            
          
          
            
              Houshold
              
              Stable
              
              Total
            
            
              
               provisions 
              fuel
              servants
              contingencies
              Monthly
               
              forage
              smith
              sadler
              contingent
              Monthly
               
               Monthly
            
            
              May   
              310.
              68
              12.
              
              165.
              17
              
              
              487.
              85
              
              21.
              12
              
              
              
              
              11 
              
              32.
              12
              
              519.
              97
            
            
              June
              304.
              03
              70.
              
              160.
              20
              23.
              90
              558.
              13
              
              19.
              32
              3.
              74
              3.
              74
              4.
              375
              31.
              175 
              
              589.
              305
            
            
              July
              307.
              16
              27.
              75
              176.
              67
              11.
              63
              523. 
              11
              
              100.
              78
              5.
              72
              3.
              12
              2.
              
              111.
              62
              
              634.
              73
            
            
              *Aug.
              150.
              21
              
              
              175.
              
              13.
              45
              338.
              66
              
              
              
              
              
              
              
              
              
              10.
              712
              
              349.
              372
            
            
              
              
              
              
              
              
              
              
              
              
              
              
                5.
              
              15.
              50
              
              
              .
              925
              
              
              
              
              
            
            
              *Sep.
              209.
              17
              
              
              149.
              
              
              
              358.
              17
              
              
              
              
              
              
              
              
              
              10.
              712
              
              368.
              882
            
            
              Oct.
              289.
              55
              287.
              05
              365.
              46
              12.
              83
              954.
              89
              
              61.
              67
              13.
              
              1.
              82
              .
              75
              77.
              24
              
              1032.
              13
            
            
              
              1570.
              80
              396.
              80
              1191. 
              40
              61.
              81
              3220.
              81
              
              207.
              89
              37.
              96
              8.
              68
              19.
              05
               273.
              58
              
              3494.
              39
            
            
              Average ⅙ 
              261.
              80
              66.
              13
               198. 
              50
              10.
              30
              536.
              80
              
              34.
              65
              6.
              32
               1.
              44 
              3.
              17
              45.
              60
              
              582.
              40
            
            
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              300 
              
            
            
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              882.
              40
            
          
          
            
              
               The above does not include Mr. Barnes’s bills for groceries &c. 150.D. pr. month900. cloathing 7. servts. of which 5. are liveries about 350.   Doctor’s bills about 50    Wines amounting to about 500.    1800.  
            
            
              
              *I was absent these months.
            
            
            
              Nov.
              16.
              
               £    s  d LeMaire’s accts. Nov. 8—14  Provisions 19–14–3  =  52.56    52.5639 = 1.347 Stores of do. 45–15–5 = 122.05 fuel4–10–0=12.contingencies3–9=.50 gave order on J. Barnes for amount70–3–5=187.12  
            
            
              
              19.
              
                Pd.  Minchin for 6. pr. shoestrings 1.50.    Rapin & Conrad a book 2.25.  
            
            
              
              23.
              
                Le Maire’s accts. Nov. 15—21   Provisions £15–14–4½  =  41.92    41.9227 = 1.55 Stores of do.  8–14–4½  =  23.25  gave him order on J. Barnes for Amount24–8–9 = 65.17 
            
            
              
               25. 
              
              Gave ord. on J. Barnes in favr. Dr. Baker for 56.D. for John’s wages from May 4. to Dec. 4. inclusive. Therefore the wages pd. for him to Lemaire for July, Aug. Sep. Oct. to be refunded, & those of May 4. to July 4. to be enquired into.
            
            
              
               27. 
              
              Gave ord. on J. Barnes in favr. Mr. Brent for 16.D. my subscription to Washington dancing assembly. 
            
            
              
              Recd. from J. Barnes 14.D. cash + 30.D. bank notes.
            
            
              
               28. 
              
              Inclosed the 30.D. bank notes to James Dinsmore for Wansher.
            
            
              
              30.
              
                LeMaire’s accounts Nov. 22—28.  Provisions £16–14– 8  =  44.64    Stores of do.  10–13– 9 = 28.50  44.6431 = 1.44fuel20–5– 0=54.miscellans.7–16– 6=20.8655–9–11=148. Cr. by overpaimt. John’s wages 29.25 do. Jack 10.39.25108.75 Ord. on J. Barnes  
            
            
              
                Daugherty’s accts. Nov. 10—29.  forage 11.75    sadlery  6.    smith 11.71    gave him ord. on J. Barnes for amt. = 29.46  
            
            
              Dec.
               2. 
              
              Gave Mclaughlin ord. on J. Barnes for 15.D. for Geo. T. dancing assembly.
            
            
              
               3. 
              
              Gave E. Frithy ord. on do. for 5.D.
            
            
              
              Gave Joseph Daugherty order on do. for 50. Dollars I lend him.
            
            
              
               4. 
              
              Recieved of J. Barnes 50.D.
            
            
            
              
              Inclosed 50.D. to D. Higginbotham for Carden assee. of my note to Reuben Perry.
            
            
              
              Gave Joseph Daugherty ord. on J. Barnes for 21.40 provender.
            
            
              
              7.
              
                LeMaire’s accounts Nov. 29—Dec. 5.  Provisions £37–16–9  =  100.91    100.9146 = 2.19 Stores of do.  2–5–0 = 6. fuel9–0–0=24.49–1–9130.91 Servants wages Nov. 4. to Dec. 4. (exclus. of John’s)165. gave him order on J. Barnes for amount295.91  
            
            
              
               9. 
              
              Recd. of J. Barnes 95.D.
            
            
              
              Gave in Charity 20.D.
            
            
              
               10. 
              
              Pd. for making 1. doz. handkerchfs. 2.D.
            
            
              Dec.
               12. 
              
              Inclosed to Reuben Perry on acct. 70.D.
            
            
              
                Joseph Daugherty for forage  10. Miscellanies1.675 gave him ord. on J. Barnes for 11.675  
            
            
              
               Le Maire’s accounts Dec. 6—12. provisions £30–1–10½ = 80.25   80.2540 = 2.  drink money for John omittd. Dec. 7. 2.    Jack’s wages deducted Nov. 30. by mistake 10. 12.    gave him order on J. Barnes for amount  92.25  
            
            
              
               15. 
              
              Gave order on J. Barnes for 77.47 for 1000. ℔ pork @ 46/6 in favr. John H. Craven.
            
            
              
               16. 
              
              Pd. Brown for books 3.D.
            
            
              
               17. 
              
              Pd. for a book 1.25.
            
            
              
               18. 
              
              Gave ord. on J. Barnes in favr. Joseph Daugherty for 50.D. lent.
            
            
              
               20. 
              
              Recd. from J. Barnes 40.D.
            
            
              
              Gave ord. on J. Barnes in favor Genl. Sam. Smith 22.29. 
            
            
              
              21.
              
               £  s d Le Maire’s accounts Dec. 13—19.  Provisions 31–4–7  =  83.28    83.2860 = 1.39 contingencies  15–  =  2.  gave him order for amount on J. Barnes31–19–7 = 85.28  
            
            
              
               22. 
              
              Recd. of J. Barnes 80.D.
            
            
              
              Note charge Wm. Stewart my smith the following articles
            
            
              
                    D    Oct.  20.  furnished by  J. Barnes in Phila. 30.    24. do.  27      do. Roberts & Jones 6.   Nov. 16. do. G. Jefferson Richmd.  105        168    
            
            
            
              
               24. 
              
              Inclosed to Gabriel Lilly 80.D. to pay Fontrees and for fodder.
            
            
              
              25.
              
                Lemaire’s accts. Dec. 19—26   provisions £27–7–3  =  72.95    72.9552 = 1.40 wood 6–15–0 = 18. servts.2–19–0=7.88contingencies 11–3=1.50 gave him order on J. Barnes for amount100.33  
            
            
              
               27. 
              
              Joseph Daugherty’s stable exp. for smith’s work, paid him 3.D.
            
            
              
              Pd. his expences to Lindsays .19 cents.
            
            
              
              31.
              
                Note Mr. Barnes pd. Trump in Philada. for James    Oldham30.D.  and now remits Trump for do. 10.   amount to be charged to Oldham  40.  
            
            
              
                £ Le Maire’s accounts Dec. 27—Jan. 2.  Provisions.  34–13–3  =  92.44    92.4453 = 1.74 servants 11–3 = 1.5 conting.1–13–9=4.5 gave him order on J. Barnes for amount36–18–3=98.44 
            
            
              
               Joseph Daugherty expences with cyder from Alexandria2.12  22. bushels corn for stable @ .73  16. 56    gave him ord. on J. Barnes 18.68  
            
            
              
                Servants wages for Dec.  Le Maire 30     Julien 25.    Joseph Daugherty 16.    John Cramer 14.    Christopher Severman  14     Abram. Gaulding 14     Noel 14     John Freeman drink 2     Jack 10     Mrs. Daugherty 9     Mrs. Severman 9     Ursula 2   159     Le Maire’s amount as above 98.44  gave him ord. on J. Barnes for257.44 
            
          
        